DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Moore on 04/09/2021.  Subsequent authorization was received via email on 04/22/2021 for additional amendment to claim 23.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method, comprising: 
executing a migration manager for transferring a first application running on a first computing device from the first computing device to a second computing device, the first application being configured to manage at least one communication connection to at least one terminal device via a base station antenna structure, wherein the first application uses first base station antenna structure parameters, and wherein said executing the migration manager comprises: 
initializing a second application configured to manage the at least one communication connection to the at least one terminal device via the base station antenna structure, wherein the second application is initialized using the first base station antenna structure parameters, wherein sending of service data signals between the at least one terminal device and the base station antenna structure is discontinued when the second application is managing the at least one communication connection to the at least one terminal device via the base station antenna structure, and wherein the second application takes over a task of continuously sending control signals via the base station antenna structure from the first application when the second application is managing the at least one communication connection; 
transferring management of the at least one communication connection from the first application to the second application; 
stopping the execution of the first application at the first computing device; 
initializing the first application at the second computing device; and 
transferring management of the at least one communication connection from the second application to the first application.

Claim 11. (Currently Amended) A system for managing terminal device communication connections, comprising: 
a first computing device configured to execute a first application configured to manage at least one communication connection to at least one terminal device via a base station antenna structure using first base station antenna structure parameters; 
a second computing device configured to execute the first application; and 
a migration manager component, configured to: 
3control a transfer of the first application from the first computing device to the second computing device, 
initialize a second application configured to manage the at least one communication connection to the at least one terminal device via the base station antenna structure, wherein the second application is initialized using the first base station antenna structure parameters, between the at least one terminal device and the base station antenna structure is discontinued when the second application is managing the at least one communication connection to the at least one terminal device via the base station antenna structure, and wherein the second application takes over a task of continuously sending control signals via the base station antenna structure from the first application when the second application is managing the at least one communication connection; 
provide a command to the first application to transfer management of the at least one communication connection from the first application to the second application; 
stop an execution the first application at the first computing device and to initialize the first application at the second computing device; and 
provide a command to the second application to transfer management of the at least one communication connection from the second application to the first application.

Claim 23. (Currently Amended) A migration manager component circuit for transferring a first application running on a first computing device from the first computing device to a second computing device, the first application being configured to manage at least one communication connection to at least one terminal device via a base station antenna structure, wherein the first application uses first base station antenna structure parameters, wherein the migration manager component circuit comprises a processor and memory, wherein the memory stores program instructions executable by the processor, and wherein when executed, the program instructions cause the processor 
initialize a second application configured to manage the at least one communication connection to at least one terminal device via a base station antenna structure, wherein the second application is initialized using the first base station antenna structure parameters, wherein sending of service data between the at least one terminal device and the base station antenna structure is discontinued when the second application is managing the at least one communication connection to the at least one terminal device via the base station antenna structure, and wherein the second application takes over a task of continuously sending control signals via the base station antenna structure from the first application when the second application is managing the at least one communication connection; 
provide a command to the first application to transfer management of the at least one communication connection from the first application to the second application; 
stop an execution the first application at the first computing device and to initialize the first application at the second computing device; and 
provide a command to the second application to transfer management of the at least one communication connection from the second application to the first application.

Claim 24. (Currently Amended) A method, comprising: 
executing a migration manager for transferring a first application running on a first computing device from the first computing device to a second computing device, the first application being configured to manage at least one communication connection of at least one terminal device to a telecommunication network via a base station antenna structure by sending first signals comprising connection control signals and service data signals to the at least one terminal device, wherein the first application uses first base station antenna structure parameters, and wherein said executing the migration manager comprises: 
initializing a second application configured to manage the at least one communication connection of the at least one terminal device to the telecommunication network 6via the base station antenna structure by sending second signals comprising connection control signals to the at least one terminal device wherein the second application is initialized using the first base station antenna between the at least one terminal device and the base station antenna structure is discontinued when the second application is managing the at least one communication connection to the at least one terminal device via the base station antenna structure, and wherein the second application takes over a task of continuously sending control signals via the base station antenna structure from the first application when the second application is managing the at least one communication connection; 
transferring management of the at least one communication connection of the at least one terminal device to the telecommunication network via the base station antenna structure from the first application to the second application, wherein the first application stops sending the first signals and the second application starts sending the second signals; 
stopping the execution of the first application at the first computing device; 
initializing the first application at the second computing device; and 
transferring management of the at least one connection of the at least one terminal device to the telecommunication network via the base station antenna structure from the second application to the first application, wherein the second application stops sending the second signals and the first application starts sending the first signals.

Claim 25. (Currently Amended) A non-transitory computer readable medium with program instructions executable to implement a migration manager, wherein the migration manager is configured to perform a method for transferring a first application running on a first computing device from the first computing device to a second computing device, the first application being configured to manage at least one communication connection to at least one terminal device via a base station antenna structure, wherein the first application uses first base station antenna structure parameters, and wherein the method comprises: 
between the at least one terminal device and the base station antenna structure is discontinued when the second application is managing the at least one communication connection to the at least one terminal device via the base station antenna 7structure, and wherein the second application takes over a task of continuously sending control signals via the base station antenna structure from the first application when the second application is managing the at least one communication connection; 
transferring management of the at least one communication connection from the first application to the second application; 
stopping the execution of the first application at the first computing device; 
initializing the first application at the second computing device; and 
transferring management of the at least one communication connection from the second application to the first application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-8, 11-15, 17-29 are allowable because the prior art does not disclose a migration manager for transferring a first application configured to manage communication connection to at least one terminal device via a base station antenna structure from a first device to a second device by initializing a second application configured to manage the at least one communication connection to the at least one terminal device via the base station antenna structure, wherein the second application is initialized using the first base station antenna structure parameters, wherein sending of service data 
Kashyap (US 20090157882) is the closest prior art that discloses a source connection manager keeps network connection of an application alive by assuming control of the network socket owned by the application and the source connection manager is only required to keep the connection alive and maintained, not to process the application network data.  However, Kashyap does not discloses the source connection manager manages communication connection to a terminal device via base station antenna structure and wherein sending of service data signals between the terminal device and the base station antenna structure is discontinued when the source connection manager is managing the communication connection.
Therefore claims 1-5, 7-8, 11-15, 17-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.H.D./Examiner, Art Unit 2452                                                                                                                                                                                                        /NAM T TRAN/Primary Examiner, Art Unit 2452